Exhibit 10.26

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

SEPARATION AGREEMENT AND RELEASE dated April 9th, 2017 (the “Agreement”) by and
among MOBIQUITY TECHNOLOGIES, INC. f/k/a Ace Marketing and Promotions, Inc., a
New York Corporation (“Mobiquity”), MOBIQUITY NETWORKS INC., a New York
Corporation (“MNI”), ACE MARKETING & PROMOTIONS, INC. (“Ace”), and MICHAEL
TREPETA (“Trepeta”). Mobiquity, MNI and Ace are collectively referred to as
“MOBQ.”

 

WHEREAS, Ace and Trepeta entered into an agreement on or about March 1, 2005
(the “Original Employment Agreement”) to retain the services of Trepeta as an
executive officer of Ace; and the employment Agreement between Ace and Trepeta
was duly amended on or about September 21, 2007, April 7, 2010 and January 25th
2013 (the “Employment Agreement Amendments” and together with the Original
Employment Agreement, the “Employment Agreement”); and

 

Whereas, since executing the Employment Agreement and all Employment Agreement
Amendments, Trepeta has served as an employee, director and officer of Ace and
Mobiquity; and

 

WHEREAS, since approximately October 20, 2016, Trepeta has been on medical
leave, and has been unable to perform the essential functions of his positions
with MOBQ;

 

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which is hereby acknowledged, and the agreements and covenants set forth in
this Agreement, the parties herby agree as follows:

 

1.               End of Employment.

 

(a)             Trepeta and MOBQ mutually agree that Trepeta shall separate from
MOBQ and Trepeta’s employment shall end effective on the (7th) day after the
date hereof (the “Effective Date”).

 

(b)             As a result of Trepeta separating from MOBQ, Trepeta shall cease
to be a director, officer or employee of Mobiquity, and/or Ace and/or MOBQ as of
the Effective Date.

 

(c)             With the exception of any compensation or benefits provided for
by the terms of this Agreement or any vested distribution for MOBQ’s 401k (if
applicable), Trepeta has received all earned compensation from MOBQ to which he
is entitled through the Effective Date.

 

(d)             MOBQ shall continue to cover Trepeta as an insured under MOBQ’s
Director and Officer Liability Insurance Policy for a period of six (6) six
months commencing on the Effective Date.

 

(e)             MOBQ will indemnify, defend and hold harmless Trepeta for any
and all allegations, claims, actions, suits, demands, damages, liabilities,
obligations, losses, settlements, judgments, costs and expenses, (including
without limitation attorneys’ fees and costs) which arise out of, relate to or
result from any act or omission arising out of Trepeta’s performance of his
duties as a director, officer, or employee of MOBQ during the period of time he
was employed by MOBQ, to the extent provided in the Employment Agreement. At
Trepeta’s request, subject to the consent of MOBQ, which shall not be
unreasonably withheld, Trepeta shall be afforded separate counsel at MOBQ’s
expense designated to Trepeta in connection with any manner for which
indemnification or insurance may be applicable, if there is a conflict of
interest with any other party or parties.

 

 

 



 1 

 

 

(f)              To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by MOBQ’s current group health insurance
policies, Trepeta shall be eligible to continue his group health insurance
coverage at his own expense.

 

(g)             Trepeta will continue to receive all typical monthly expenses
covered by MOBQ through May of 2017 in the same manner as provided in the
Employment Agreement.

 

(h)             Trepeta is entitled to receive and retain all common stock
previously granted to him, and, after the effective date, MOBQ, shall ensure all
vested options to purchase MOBQ stock held by Trepeta as of the Effective Date
to be exercisable pursuant to the terms of the stock option agreement(s) under
which the options where granted. For the avoidance of doubt, MOBQ confirms that
Trepeta has the right, pursuant to the terms of such stock option agreements, to
exercise such vested options for the remainder of their respective original 10
(ten) year terms under such stock option agreement(s). A listing of Trepeta’s
stock options grant and termination dates can be found in Trepeta’s Securities
and Exchange Commission filings on SEC.gov as of the date hereof and is attached
hereto in Exhibit A.

 

(i)              The MasterCard in Trepeta’s name will be paid off in full as it
has been in existence since 1998 and used for the benefit of the Company since
inception. It has been used for all companies listed in this agreement (MOBQ)
and will no longer be used for any purposes. All “sub accounts” (Cards issued in
any other names connected to the same account) will also be discontinued in
their use and cancelled.

 

(j)              Trepeta is entitled to keep such devices and phone number(s),
payment for such account will become the sole responsibility of Trepeta to pay
after the monthly expense agreement ending in May 2017.

 

(k)             Trepeta has been notified by MOBQ that he has returned all
requested documents and shall have no further obligations to return any past
documents or items like computers, scanners, printers, faxes, fax machines or
any similar items. Trepeta will be given the opportunity to retrieve all
personal items that have been left at MOBQ offices. Trepeta and MOBQ will
coordinate and agree upon any time or times that will be needed for Trepeta to
come and retrieve such items (personal).

 



2.               Trepeta’s Release of Claims. In consideration of MOBQ’s
agreements and release hereunder:

 

(a)             Trepeta affirms that Trepeta has not filed, caused to be filed,
and/or is not presently party to any claim, complaint, charge, or action against
MOBQ in any forum or form. As a material term of this Agreement, Trepeta attests
that Trepeta has given MOBQ written notice of any and all concerns Trepeta may
have regarding any ethical or compliance issues or violations on the part of
MOBQ or any of MOBQ’s employees. In addition, Trepeta affirms that as of the
Separation Date, Trepeta reported all hours worked, if applicable, and has been
paid for and/or received all compensation, wages, overtime, bonuses,
commissions, benefits, and or other amounts Trepeta may be entitled. Trepeta
furthermore affirms that Trepeta has no known workplace injuries or occupational
diseases.

 

(b)             With the exception of any rights created or confirmed by this
agreement or arising in the future, Trepeta hereby irrevocably and
unconditionally releases and forever discharges MOBQ and its directors,
officers, employees, agents and attorneys from any and all claims, demands,
causes of action, and liabilities of any nature, both past and present, known
and unknown, from any act or omission of any kind occurring on or before the
date of execution of this Agreement which arise under contract or common law, or
any federal, state or local law, regulation or ordinance. Trepeta understands
and agrees that Trepeta’s release of claims include, but is not limited to, the
following: all claims demands, causes of action, and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and other injury, loss, damage
or expense or equitable remedy of any kind whatsoever, except as set forth in
section 2(d).

 

 

 



 2 

 

 

(c)             Trepeta additionally hereby irrevocably and unconditionally
releases and forever discharges MOBQ from any all claims, demands, causes of
action and liabilities arising out of or in any way connected with, directly or
indirectly, Trepeta’s employment by MOBQ or any other person, the terms and
conditions of Trepeta’s employment, and any and all possible local, state or
federal statutory and/or common law claims, including by not limited to:

 

(i)                    All claims which Trepeta might have arising under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.;
Civil Rights Act of 1991, 42 U.S.C. § 1981a; 42 U.S.C. § 1981 and § 1988;
Trepeta Retirement Income Security Act, as amended, 29 U.S.C. § 1001, et seq.;
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq.;
Equal Pay Act 1963, as amended, 29 U.S.C. § 206(d), et seq.; The Family and
Medical Leave Act of 1993, as amended, 29 U.S.C. § 2601, et seq.; The Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.; The Older Worker
Benefit Protection Act of 1990; The Immigration Reform and Control Act, as
amended; The Worker Adjustment and Retraining Notification Act, 29 U.S.C. et
seq.; The Occupational Safety and Health Act, as amended; and/or any applicable
or related state law;

 

(ii)                    All claims for any wages, compensation, options, equity
benefits, or other employment benefits owed as a result of Trepeta’s employment
and/or separation from MOBQ;

 

(iii)                    All other claims, whether based on contract, common
law, tort (personal injury), or statute, arising from Trepeta’s employment, the
separation from that employment (including but not limited to workers’
compensation retaliation claims where allowed by law), or any investigation
and/or interview conducted by or on behalf of MOBQ.

 

(d)             Trepeta does not waive rights or claims which cannot be waived
by law. Trepeta understands, agrees and acknowledges that the provisions in this
Agreement do not prohibit or restrict Trepeta from communicating with the DOJ,
SEC, DOL, NLRB, EEOC or any other governmental authority, exercising Trepeta’s
rights, if any, under the National Labor Relations Act to engage in protected
concerted activity, making a report in good faith and with a reasonable belief
of any violations of law or regulation to a governmental authority or
cooperating with or participating in a legal proceeding relating to such
violations including providing documents or other information, provided that by
signing this Agreement, Trepeta is waiving rights to individual relief from MOBQ
based on claims asserted in such a charge or complaint, or asserted by any third
party on Trepeta’s behalf, except where such a waiver of individual relief is
prohibited.

 



(e)             This release covers both claims that Trepeta knows about and
those Trepeta may not know about. Trepeta expressly waives all rights afforded
by any statute which limits the effect of a release with respect to unknown
claims. Trepeta understands the significance of Trepeta’s release of unknown
claims and Trepeta’s waiver of statutory protection against a release of unknown
claims.

 

3.               MOBQ Release of Trepeta.

 

(a)             In consideration of Trepeta’s agreements and release hereunder,
MOBQ, its successors and assigns hereby irrevocably and unconditionally releases
and forever discharges Trepeta from any and all claims, demands, causes of
action, and liabilities of any nature, both past and present, known and unknown,
resulting from any act or omission of any kind occurring on or before the date
of execution of this Agreement which arise out of Trepeta’s performance of his
duties as a director, officer or employee of MOBQ during the period of time that
he was employed by MOBQ or under the Employment Agreement, the Employment
Agreement Amendments, or as a result of any other contract or common law, or any
federal, state or local law, regulation or ordinance.

 

4.               Other Understandings, Agreements, and Representations.

 

(a)             Trepeta agrees that this Agreement binds Trepeta and also binds
Trepeta’s spouse, children, heirs, executors, administrators, assigns, agents,
partners, successors in interest, and all other persons and entities in privity
with Trepeta.

 

(b)             MOBQ and Trepeta each promise and represent that they will not
make or cause to be made, and MOBQ shall cause its officers and directors not to
make, any derogatory, negative or disparaging statements, either written or
verbal, about the other, provided that they may respond accurately and fully to
any question, inquiry or request for information when required by legal process.

 

 

 



 3 

 

 

(c)             Trepeta agrees to provide reasonable assistance and cooperation
in the operation of MOBQ’s business, including but not limited to lawsuits,
arbitration proceedings, governmental hearings, investigations or proceedings
(collectively, “legal proceedings”) in which MOBQ or any of its subsidiaries or
affiliates are a party or otherwise involved, as may be requested from time to
time. By way of example, assistance and cooperation may include: (i) assisting
in compiling documents or other data in response to MOBQ’s requests for
information; (ii) meeting and/or talking with legal counsel of MOBQ from time to
time to assist in the preparation of arguments and the discovery or compilation
of factual matters, and (iii) providing testimony or statements in connection
with any legal proceedings. MOBQ shall reimburse Trepeta for time actually
expended at an hourly rate (based upon Trepeta’s base salary as of the last date
of his employment) for cooperation that occurs post-employment. MOBQ shall also
reimburse Trepeta for reasonable out-of-pocket expenses he incurs in connection
with any such cooperation.

 

(d)             Prior to execution of this Agreement, Trepeta shall return to
MOBQ all property belonging to MOBQ that Trepeta possesses or has possessed but
has provided to a third party, including but not limited to, all equipment or
other materials and all originals and copies of MOBQ documents, files,
memoranda, notes, computer-readable information (maintained on disk or in any
other form) and video or tape recordings of any kind other than personal
materials relating solely to Trepeta. Trepeta warrants and represents that
Trepeta has not retained, distributed or caused to be distributed, and shall not
retain, distribute or cause to be distributed, any original or duplicates of any
such MOBQ property specified in this Section.

 

(e)             As of the Effective Date, MOBQ shall close all credit card or
loan accounts, including but not limited to the Citibank Master Account ending
in # 1463, which Trepeta may have personally guaranteed or for which he has
financial responsibility.

 

(f)              This Agreement contains the entire understanding between
Trepeta and MOBQ, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement. This Agreement shall not be
modified, amended, or terminated unless such modification, amendment, or
termination is executed in writing by Trepeta and an authorized representative
of MOBQ.

 



(g)             This Agreement shall be governed by the laws of the State of New
York without regard to conflict of law principles thereof.

 

(h)             Any disputes that relate in any way to the provisions of this
Agreement shall be resolved in the Courts of the State of New York in and for
Nassau County or Suffolk County, or the federal courts for the Eastern District
of New York.

 

(i)              Trepeta may take up to twenty-one (21) days from date of
receipt to decide whether to accept this Agreement. Trepeta may actually accept
and sign this Agreement at any time within this 21-day period, but Trepeta is
not required to do so.

 

(j)              If Trepeta has not executed and delivered this Agreement within
the 21-day period noted above, this Agreement is deemed revoked by MOBQ.

 

(k)             Trepeta may revoke acceptance of this Agreement at any time
within seven (7) days after executing the Agreement. Any revocation must be made
in writing and delivered to Mobiquity Technologies, Inc., 600 Old Country Road,
Suite 541, Garden City, NY 11530, Attention: Dean Julia, CEO or via email at
djulia@mobiquitynetworks.com. Trepeta understands that, unless revoked as
described above, upon expiration of the seven (7) day period, this Agreement
automatically shall take effect and become binding upon Trepeta. Trepeta’s
choice, at Trepeta’s expense, before signing this Agreement.

 

 

 



 4 

 

 

(l)              Notice Regarding Attorney: Trepeta is hereby advised to consult
with an attorney of Trepeta’s choice, at Trepeta’s expense, before signing this
Agreement.

 

(m)           Trepeta understands that nothing in this Agreement is intended to
interfere with or deter Trepeta’s right to challenge the waiver of a claim under
the Age Discrimination in Employment Act (ADEA) or state law age discrimination
claim or the filing of an ADEA charge or ADEA complaint or state law age
discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission or to participate in
any investigation or proceeding conducted by those agencies. Further, Trepeta
does not agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement. Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to MOBQ
should Trepeta challenge the waiver of an ADEA or state law age discrimination
claim or file an ADEA or state law age discrimination suit except as authorized
by federal or state law.

 

Notwithstanding the foregoing paragraph, Trepeta agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit against MOBQ filed
by Trepeta or by anyone else on Trepeta’s behalf pertaining to the preceding
paragraph.

 

(n)             Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall not be a part of this Agreement and any court of competent
jurisdiction may release such illegal or invalid part, term or provision, to the
maximum extent enforceable as near as possible to the parties’ intent herein.

 

(o)             This Agreement may be executed in counterparts, a counterpart
transmitted via electronic means, and all executed counterparts, when taken
together, shall constitute sufficient proof of the parties’ entry into this
Agreement. The parties agree to execute any further or future documents which
may be necessary to allow the full performance of this Agreement. Signatures on
this Agreement in .pdf format or delivered electronically or via facsimile have
the effect of original signatures.

 

(p)             Trepeta represents and certifies that Trepeta: (i) has received
a copy of this Agreement for review and study and has had ample time to review
it before signing; (ii) has read this Agreement carefully; (iii) has been given
a fair opportunity to discuss and negotiate the terms of this Agreement; (iv)
understands its provisions; (v) has been advised to consult with an attorney;
(vi) has determined that it is in Trepeta’s best interest to enter into this
Agreement; (vii) has not been influenced to sign this Agreement by any statement
or representation by MOBQ not contained in this Agreement; and (viii) enters
into this Agreement knowingly and voluntarily.

 



(q)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
THE OTHER PARTIES HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4(p).

 

 

 

[Rest of page intentionally left blank. Signature page follows.]

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be duly
executed, this Agreement as of the dates set forth below under their respective
names.

 

 

  MICHAEL TREPETA         Date:                 MOBIQUITY TECHNOLOGIES, INC.    
    By:       Name: ___________________________________     Title:
___________________________________     Date:
___________________________________               MOBIQUITY NETWORKS, INC.      
  By:       Name: ___________________________________     Title:
___________________________________     Date:
___________________________________               ACE MARKETING PROMOTIONS, INC.
          Name: ___________________________________     Title:
___________________________________     Date:
___________________________________



 



 

 

 

 

 

 

 

 

 

 



 6 

 

 



EXHIBIT A

 

Trepeta Options

 

Option Grant Date Number of Shares Option Termination Date                      
       

 

 

 

 

 

 

 

 

 

 



 7 

